Appellant was convicted in the District Court of McLennan County of the offense of murder, and his punishment fixed at ninety-nine years in the penitentiary.
It is conceded by the State in this case that the grand jury which indicted appellant was composed of ten men and two women, and that the illegality of such grand jury was properly raised and here presented for our consideration. A discussion of the question involved in this case would be useless inasmuch as the matter has been before this court in other cases in which there has been full discussion. Harper v. State, 90 Tex. Crim. 252; No. 6369, and Stroud v. State, 90 Tex.Crim. Rep.; No. 6374, disposed of at the present term but the opinion is not yet reported.
For the reason that appellant was indicted by an illegal grand jury it becomes necessary that the cause be reversed and the prosecution dismissed, and it is so ordered.
Dismissed.